CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated December 30, 2013, with respect to the financial statements and financial highlights of the Stock Fund, Risk-Managed Allocation Fund, International Alpha Strategies Fund, Kansas Tax-Exempt Bond Fund, Boyd Watterson Short-Term Enhanced Bond Fund (formerly, the Strategic Income Fund), Boyd Watterson Core Plus Fund (formerly, Core Plus Fund), and U.S. Inflation-Indexed Fund (the portfolios constituting the American Independence Funds Trust) appearing in the October 31, 2013 Annual Report to Shareholders on Form N-CSR, which is incorporated by reference in this Post-Effective Amendment No. 101 to the Registration Statement No. 333-124214 on Form N-1A (the “Registration Statement”).
